Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 31, 2021

                                    No. 04-20-00147-CV

                                  Clyde E. KEBODEAUX,
                                         Appellant

                                             v.

                                   Patricia KEBODEAUX,
                                            Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00629
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

       Appellant’s motion for rehearing is due September 2, 2021. On August 30, 2021,
appellant filed an unopposed motion requesting a thirty-day extension of time. The motion is
GRANTED and appellant’s motion for rehearing is due no later than October 4, 2021.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court